Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 1 of 68




                                                                         Composite
                                                                         Exhibit "A"
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 2 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 3 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 4 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 5 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 6 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 7 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 8 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 9 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 10 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 11 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 12 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 13 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 14 of 68
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 15 of 68
FilingCase 1:20-cv-23238-DPG
       # 108819136             Document
                    E-Filed 06/12/2020  1-2 Entered
                                       05:42:06 PM on FLSD Docket 08/04/2020 Page 16 of 68


                                                      IN THE CIRCUIT COURT OF THE 11th
                                                      JUDICIAL CIRCUIT, IN AND FOR
                                                      MIAMI-DADE COUNTY, FLORIDA

                                                      GENERAL JURISDICTION DIVISION

                                                      CASE NO. 2020-004719-CA 30
        ROBERT WILLIAMS,

                        Plaintiff,

        vs.

        SCHOOL BOARD OF MIAMI DADE COUNTY,
        FLORIDA,

                  Defendant.
        _____________________________________/

                             NOTICE OF APPEARANCE AND
                     NOTICE OF DESIGNATION OF EMAIL ADDRESSESS
          IN COMPLIANCE WITH FLORIDA RULES OF JUDICIAL ADMINISTRATION 2.516

               Notice is given that Cristina Rivera Correa, Esq. and Christopher J. La Piano,

        Esq., hereby appear as counsel for Defendant, The School Board of Miami-Dade

        County, Florida. In accordance with Florida Rules of Civil Procedure 1.080 and Florida

        Rules of Judicial Administration 2.516, the undersigned hereby designate the following

        primary and secondary electronic email addresses in the above-styled cause and

        respectfully request that copies of all orders, pleadings, notices, and other documents

        filed or served in this matter be served at the primary and secondary email addresses

        listed below:

                 Primary:   cristinarcorrea@dadeschools.net
                 Secondary: rosalindward@dadeschools.net

                 Primary:   cjlapiano @dadeschools.net
                 Secondary: courtdocuments@dadeschools.net
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 17 of 68

   Williams v. School Board
   Case No. 20-004719-CA 30


                                          Respectfully submitted,

                                          Walter J. Harvey, School Board Attorney
                                          The School Board of Miami-Dade County, FL
                                          1450 N.E. 2nd Avenue, Suite 430
                                          Miami, Florida 33132
                                          Telephone (305) 995-1304
                                          Facsimile (305) 995-1412


                                          By: /s/ Cristina Rivera Correa
                                               Cristina Rivera Correa, Esq.
                                               Assistant School Board Attorney
                                               Florida Bar No. 78391
                                               cristinarcorrea@dadeschools.net
                                               rosalindward@dadeschools.net

                                                Christopher J. La Piano, Esq.
                                                Assistant School Board Attorney
                                                Florida Bar No. 0059157
                                                cjlapiano@dadeschools.net
                                                courtdocuments@dadeschools.net



                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with

   The Florida Court’s E-Filing Portal on June 12, 2020, which will provide electronic

   service upon: Robert Williams, robwilliams1655@yahoo.com, 1776 NW 77th Street,

   Miami, FL 33147.

                                          /s/ Cristina Rivera Correa
                                          Cristina Rivera Correa, Esq.




                                            2
FilingCase 1:20-cv-23238-DPG
       # 109303381             Document
                    E-Filed 06/23/2020  1-2 Entered
                                       09:24:15 PM on FLSD Docket 08/04/2020 Page 18 of 68


                                                    IN THE CIRCUIT COURT OF THE 11TH
                                                    JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
                                                    COUNTY, FLORIDA

                                                    GENERAL JURISDICTION DIVISION

                                                    CASE NO.       20-04719 CA 30
        ROBERT WILLIAMS,

                Plaintiff,

        v.

        SCHOOL BOARD OF MIAMI DADE
        COUNTY, FLORIDA,

                Defendant.

        ____________________________________/

              DEFENDANT’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

                Defendant, The School Board of Miami-Dade County, Florida (“Defendant” and

        “School Board”), by and through the undersigned counsel and pursuant to Fla. R. Civ. P.

        1.100 and 1.140, hereby files its Answer and Defenses to Plaintiff’s Complaint (the

        “Complaint”). In support thereof, Defendant states the following:

                1.      Defendant admits only that this purports to be an action brought pursuant

        to the FCRA and Defendant denies that any unlawful actions or omissions occurred

        entitling Plaintiff to any relief.

                                         “JURISDICTION AND VENUE”

                2.      Admitted.

                3.      Defendant admits only that venue is proper but expressly denies that any

        actions occurred that would entitle Plaintiff to relief.
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 19 of 68



                                         “PARTIES”
         4.     Admitted.

         5.     Admitted.

         6.     Admitted.

         7.     Denied.

         8.     Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

                                          “FACTS”

         9.     Admitted.

         10.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         11.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         12.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         13.    Admitted.

         14.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         15.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         16.    Admitted.

         17.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.




                                              2
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 20 of 68



         18.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         19.    Denied.

         20.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         21.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         22.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         23.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         24.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         25.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         26.    Denied.

         27.    Defendant is presently without knowledge to admit or deny the allegations

    contained in this paragraph, therefore they are denied.

         28.    Defendant is presently without knowledge to admit or deny the allegations

    contained in this paragraph, therefore they are denied.

         29.    Defendant is presently without knowledge to admit or deny the allegations

    contained in this paragraph, therefore they are denied.




                                               3
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 21 of 68



         30.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         31.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         32.    Admitted.

         33.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         34.    Denied.

         35.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         36.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         37.    Denied.

         38.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         39.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         40.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         41.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         42.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.



                                              4
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 22 of 68



         43.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         44.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         45.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         46.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         47.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         48.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         49.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         50.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         51.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         52.    Denied.

         53.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         54.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.



                                              5
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 23 of 68



         55.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         56.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         57.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         58.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         59.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         60.    Denied.

         61.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         62.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         63.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         64.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         65.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         66.    Denied.




                                              6
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 24 of 68



          67.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

          68.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

          69.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

          70.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

          71.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

          72.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

          73.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.


                                               “COUNT ONE
                                       Florida Statute § 760.10(1)(a)
                                  Unlawful Discrimination Based on Race”

          74.    Defendant re-alleges and reaffirms its responses to paragraphs 1 through

   73 of Plaintiff’s Complaint with the same force and effect as if fully set forth herein.

          75.    Denied.

          76.    Denied.

          77.    Denied.

          78.    Denied.

          79.    Denied.

                                                 7
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 25 of 68



          80.    Denied.


                                                “COUNT TWO
                                          Florida Statute § 760.10(7)
                                            Unlawful Retaliation”

          81.    Defendant re-alleges and reaffirms its responses to paragraphs 1 through

   80 of Plaintiff’s Complaint with the same force and effect as if fully set forth herein.

          82.    Denied.

          83.    Denied.

          84.    Denied.

          85.    Denied.

          86.    Denied.

          87.    Denied.


                                         “PRAYER FOR RELIEF”

          88.    Defendant denies that Plaintiff is entitled to any relief as stated in the Prayer

   for Relief paragraph of the Plaintiff’s Complaint, including subsections A, B, C, D, E, F, G,

   and H, therein.

                                           “JURY DEMAND”

          Defendant admits that Plaintiff demands a trial by jury.



                         DEFENSES AND AFFIRMATIVE DEFENSES

          In further responding to Plaintiff’s Complaint, Defendant asserts the following

   defenses and affirmative defenses, which may be supplemented and/or amended as

   discovery unfolds.



                                                 8
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 26 of 68



          1.      Plaintiff’s Complaint fails to state a cause of action.

          2.      Plaintiff’s claims are banned because he did not file his Complaint within the

   90 day period as set out by the Right to Sue Letter’s issued by the EEOC.

          3.      All actions taken with regard to Plaintiff’s employment were based on

   legitimate business reasons unrelated to Plaintiff’s alleged exercise of statutorily

   protected activity.

          4.      All actions taken with regard to Plaintiff’s employment were based on

   legitimate business reasons unrelated to Plaintiff’s alleged race and/or alleged retaliation.

          5.      All actions taken with regard to Plaintiff’s employment were for good cause

   and taken in good faith.

          6.      Based on information and belief, any recovery by Plaintiff must be reduced,

   in whole or in part, because she failed or refused to take reasonable efforts to mitigate

   his damages.

          7.      Defendant, reserves the right to assert a mixed motive defense because,

   even if Plaintiff proves that an impermissible intent was a motivating factor in the

   challenged employment decision(s), the adverse employment decision(s) at issue would

   have been made anyway in the absence of any impermissible intent.

          8.      Defendant states that as a political subdivision of the State of Florida,

   Defendant is entitled to sovereign immunity under Section 768.28, Florida Statutes.

   Consequently, Plaintiff’s claims are limited to the provisions, statutory caps, and

   exclusions of Section 768.28, Florida Statues.

          9.      Defendant states that the decision/activity of Defendant, a governmental

   entity, complained of by Plaintiff that allegedly led to Plaintiff’s injury/damage was a



                                                  9
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 27 of 68



   planning level decision/activity on the part of Defendant’s officers and agency, and is

   immune from suit.

          10.     Defendant states that neither the School Board nor any of its employees

   engaged in any conduct that proximately caused or contributed to Plaintiff’s alleged

   injuries and damages.

          11.     To the extent that Plaintiff has failed to timely file his cause of action, it is

   barred.

          12.     To the extent that Plaintiff failed to exhaust any administrative remedies

   available to him, this Court lacks jurisdiction to hear those claims.

          13.     If the School Board is liable to Plaintiff for any monetary relief, which the

   School Board denies, then such amounts must be reduced and set-off by Plaintiff’s interim

   earnings and benefits and by amounts and benefits Plaintiff could have earned through

   the exercise of reasonable diligence.

          WHEREFORE Defendant, the School Board of Miami-Dade County, Florida

   respectfully requests that this Court dismiss Plaintiff’s Complaint with prejudice, award

   Defendant its costs and reasonable attorneys’ fees incurred in this action, and award any

   such other and further relief as this Court deems just and proper.



                                   RESERVATION OF RIGHTS

                Defendant reserves the right to raise additional general and affirmative

   defenses as discovery progresses. Defendant reserves the right to amend its Answer

   pursuant to Nash v. Wells Fargo Guard Services, Inc., So. 2d 1262, 1264-1265 (Fla.




                                                 10
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 28 of 68



   1996), to contend any damages of which Plaintiff complains were caused and/or

   contributed to by additional non-parties.

                                               Respectfully submitted,

                                               Walter J. Harvey, School Board Attorney
                                               The School Board of Miami-Dade County, FL
                                               1450 N.E. 2nd Avenue, Suite 430
                                               Miami, Florida 33132
                                               Telephone (305) 995-1304
                                               Facsimile (305) 995-1412


                                               By: /s/ Cristina Rivera Correa
                                                    Cristina Rivera Correa, Esq.
                                                    Assistant School Board Attorney
                                                    Florida Bar No. 78391
                                                    cristinarcorrea@dadeschools.net
                                                    rosalindward@dadeschools.net

                                                   Christopher J. La Piano, Esq.
                                                   Assistant School Board Attorney
                                                   Florida Bar No. 0059157
                                                   cjlapiano@dadeschools.net
                                                   courtdocuments@dadeschools.net


                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the above and foregoing was

   filed via E-File and mailed this 22nd day of June 2020, to Robert Williams, 1776 NW 77th

   St., Miami, FL 33147.


                                      By: /s/ Christopher J. La Piano
                                              Christopher J. La Piano, Esq.




                                                 11
FilingCase 1:20-cv-23238-DPG
       # 110041469             Document
                    E-Filed 07/10/2020  1-2 Entered
                                       04:08:36 AM on FLSD Docket 08/04/2020 Page 29 of 68


                     IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                              IN AND FOR MIAMI-DADE COUNTY FLORIDA
                                         GENERAL DIVISION



        ROBERT WILLIAMS,

        Plaintiff,

        v.                                                   Civil Case Number: 20-04719 CA30

        SCHOOL BOARD OF MIAMI DADE
        COUNTY, FLORIDA,


        Defendant.

                           PLAINTIFF, ROBERT WILLIAMS’ MOTION FOR A
                                CASE MANAGEMENT CONFERENCE

        Plaintiff, Robert Williams, files this motion for a Case Management Conference supported by the

        following:

        1.      The need to schedule discovery.

        2.      The defendant conducted discovery regarding claims made in complaint in November

        2017 during an internal investigation.

        3.      The defendant conducted discovery regarding claims made in complaint in January 2018

        during an EEOC investigation.

        4.      The defendant conducted discovery regarding claims made in complaint in April 2018

        during an internal investigation.

        5.      Although the defendant provided defenses in those investigative reports, the answer

        submitted to this court was a template response that was not specific to this complaint.

        6.      Pursue the possibility of settlement.

        7.      This motion is being made in good faith and with the purpose of streamlining discovery.
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 30 of 68




                                   CERTIFICATE OF SERVICE

   I CERTIFY that on this 10th day of July 2020, this document is being served on those on the

   attached service list by electronic service via the Florida Court E-Filing Portal in compliance

   with Fla. Admin Order No. 13-49.

                                                                                     Robert Williams
                                                                                             Plaintiff
                                                                                1776 N.W. 77t Street
                                                                                   Miami, FL 33147
                                                                               Phone: (561) 245-1409
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 31 of 68



                                     SERVICE LIST

   Cristina Rivera Correa, Esq.
   Assistant School Board Attorney
   cristinarcorrea@dadeschools.net
   rosalindward@dadeschools.net

   Christopher J. La Piano, Esq.
   Assistant School Board Attorney
   cjlapiano@dadeschools.net
   courtdocuments@dadeschools.net
FilingCase 1:20-cv-23238-DPG
       # 110512318             Document
                    E-Filed 07/20/2020  1-2 Entered
                                       05:32:20 PM on FLSD Docket 08/04/2020 Page 32 of 68


                                                      IN THE CIRCUIT COURT OF THE 11th
                                                      JUDICIAL CIRCUIT, IN AND FOR
                                                      MIAMI-DADE COUNTY, FLORIDA

                                                      GENERAL JURISDICTION DIVISION

                                                      CASE NO. 2020-004719-CA 30
        ROBERT WILLIAMS,

                    Plaintiff,

        vs.

        SCHOOL BOARD OF MIAMI DADE COUNTY,
        FLORIDA,

                  Defendant.
        _____________________________________/

                             NOTICE OF APPEARANCE AND
                     NOTICE OF DESIGNATION OF EMAIL ADDRESSES
          IN COMPLIANCE WITH FLORIDA RULES OF JUDICIAL ADMINISTRATION 2.516

              Notice is given that Michele L. Jones, Esq., hereby appears as counsel for

        Defendant, The School Board of Miami-Dade County, Florida. In accordance with

        Florida Rules of Civil Procedure 1.080 and Florida Rules of Judicial Administration

        2.516, the undersigned hereby designates the following primary and secondary

        electronic email addresses in the above-styled cause and respectfully requests that

        copies of all orders, pleadings, notices, and other documents filed or served in this

        matter be served at the primary and secondary email addresses listed below:


              Primary:   mljones@dadeschools.net
              Secondary: rosalindward@dadeschools.net
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 33 of 68

   Williams v. School Board
   Case No. 2020-004719-CA 30


                                         Respectfully submitted,

                                         Walter J. Harvey, School Board Attorney
                                         The School Board of Miami-Dade County, FL
                                         1450 N.E. 2nd Avenue, Suite 430
                                         Miami, Florida 33132
                                         Telephone (305) 995-1304
                                         Facsimile (305) 995-1412


                                         By: /s/ Michele L. Jones
                                              Michele L. Jones, Esq.
                                              Assistant School Board Attorney
                                              Florida Bar No. 86008
                                              mljones@dadeschools.net
                                              rosalindward@dadeschools.net

                                               Christopher J. La Piano, Esq.
                                               Assistant School Board Attorney
                                               Florida Bar No. 0059157
                                               cjlapiano@dadeschools.net
                                               courtdocuments@dadeschools.net


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with

   The Florida Court’s E-Filing Portal on July 20, 2020, which will provide electronic

   service upon: Robert Williams, robwilliams1655@yahoo.com, 1776 NW 77th Street,

   Miami, FL 33147.

                                         /s/ Michele L. Jones
                                         Michele L. Jones, Esq.




                                           2
FilingCase 1:20-cv-23238-DPG
       # 110542794             Document
                    E-Filed 07/21/2020  1-2 Entered
                                       11:33:48 AM on FLSD Docket 08/04/2020 Page 34 of 68


                     IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                              IN AND FOR MIAMI-DADE COUNTY FLORIDA
                                         GENERAL DIVISION



        ROBERT WILLIAMS,

        Plaintiff,

        v.                                            Civil Case Number: 20-04719 CA30

        SCHOOL BOARD OF MIAMI DADE
        COUNTY, FLORIDA,


        Defendant.

                                       NOTICE OF HEARING


        YOU ARE HEARBY NOTIFIED that a hearing has been set for Tuesday, August 4, 2020 at

        8:30 AM, before the Honorable Reemberto Diaz, via Zoom. The motion, PLAINTIFF, ROBERT

        WILLIAMS MOTION FOR A CASE MANAGEMENT CONFERENCE is to be heard.
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 35 of 68



                                   CERTIFICATE OF SERVICE

   I CERTIFY that on this 10th day of July 2020, this document is being served on those on the

   attached service list by electronic service via the Florida Court E-Filing Portal in compliance

   with Fla. Admin Order No. 13-49.

                                                                                     Robert Williams
                                                                                             Plaintiff
                                                                                1776 N.W. 77t Street
                                                                                   Miami, FL 33147
                                                                               Phone: (561) 245-1409
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 36 of 68



                                     SERVICE LIST

   Michele L. Jones, Esq.
   Assistant School Board Attorney
   mljones@dadeschools.net
   rosalindward@dadeschools.net

   Christopher J. La Piano, Esq.
   Assistant School Board Attorney
   cjlapiano@dadeschools.net
   courtdocuments@dadeschools.net
FilingCase 1:20-cv-23238-DPG
       # 110729709             Document
                    E-Filed 07/24/2020  1-2 Entered
                                       07:53:41 AM on FLSD Docket 08/04/2020 Page 37 of 68


                     IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                              IN AND FOR MIAMI-DADE COUNTY FLORIDA
                                         GENERAL DIVISION



        ROBERT WILLIAMS,

        Plaintiff,

        v.                                                              Civil Case Number:

        SCHOOL BOARD OF MIAMI DADE
        COUNTY, FLORIDA,


        Defendant.

                                             AMENDED COMPLAINT

        Plaintiff alleges:

                1.        This action is brought due to violations to provisions of Title VII of the Civil

             Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”). The plaintiff alleges

             that the Defendant, the School Board of Miami Dade County (“Defendant” or “Board”),

             subjected Mr. Robert Williams to unlawful race Discrimination and retaliation in violation of

             Title VII.


                                               JURISDICTION AND VENUE


                2.        This court has jurisdiction over this action under ss § 26.012 (2)(a).

                3.        Venue is proper in this circuit under ss § 47.011, because it is where the cause of

        action accrued.




                                                            1
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 38 of 68



                                                PARTIES

           4.      Defendant, the School Board of Miami Dade County, is the governing body for

   Miami Dade County Public Schools (“District”). Defendant is a cooperate, governmental body

   created pursuant to the laws of the State of Florida and located within this judicial district.

           5.      Defendant is a “person” within the meaning of ss § 760.02(6), and an employer

   within the meaning ss § 760.02(7).

           6.      On January 29, 2018, Williams filed a timely charge alleging discrimination

   based on race and retaliation with the Equal Employment Opportunity Commission (“EEOC”).

           7.      On August 1, 2018, Williams filed another timely charge alleging retaliation with

   the EEOC. A right to sue letter was received for this charge and the charge filed on January 29,

   2018 on February 25, 2020.

           8.      All conditions precedent to the filing of a Title VII suit have been performed or

   occurred.

                                                      FACTS

   Williams’ Employment with the District

           9.      Williams began working for the School District in October 2011. Between 2011

   and 2013, Williams worked as a temporary instructor. In 2015, he began working as a full-time

   secondary science teacher.

           10.     Williams has received positive annual performance reviews throughout his career

   with the District.

           11.     Before August 30, 2017 and during his career as a full-time teacher, Williams was

   never absent or late.




                                                     2
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 39 of 68



           12.       From October 2011 to August 30, 2017, Williams was never the subject of a

   personnel investigation or disciplined for any infractions.

           13.       During the 2015 – 2017 school years, Williams was a teacher at International

   Studies Preparatory Academy (“ISPA”), a public school in the District.

           14.       Williams was selected as “Teacher of the year” by teachers at ISPA for 2017.

   International Studies Preparatory Academy

           15.       ISPA has had the same administrative staff, excluding Principal Ms. Alina Diaz,

   from the 2015 – 2017 school years.

           16.       During the 2017 – 2018 school year, ISPA’s principal and Assistant principal

   were Ms. Alina Diaz and Ms. Felica Diaz respectively.

           17.       Several times during the 2017 – 2018 school year Ms. Alina Diaz and Ms. Felicia

   Diaz both assisted Williams’ students with submitting assignments electronically to an online

   program called OneNote.

           18.       During the 2016 – 2017 school year another African – American teacher at ISPA,

   Rashida Rose, left the school after alleging race discrimination. She was replaced by a non-

   African-American teacher.

           19.       During the 2017 – 2018 school year Williams was the only full time African

   American teacher left at ISPA, with the rest being either Hispanic or Caucasian.

           20.       During the 2017 – 2018 school year there were no more than 9 African American

   students enrolled at ISPA with the rest being either Hispanic or Caucasian.

           21.       Ms. Alina Diaz, informed teachers at the beginning of the 2017-2018 school year,

   through email, that they were not to mark students that were late to the first class of the day with

   the letter “T”.




                                                     3
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 40 of 68



          22.     During the 2015 – 2018 school years, Yvonne Fernandez was assigned to work as

   a substitute teacher, when a full-time teacher was not in the room classroom. She was never

   assigned to work alongside Williams, in his classroom, before November 2, 2017.

          23.      In a September 22, 2017 email, Ms. Alina Diaz informed teachers at ISPA that in

   order to use the facilities, including the cafeteria, teachers must reserve the space in writing and

   in advance.

          24.      According to the District’s Student Code of Conduct, students in violation of

   district policy should be referred to the school administration, when necessary.

          25.     On or around August 15, 2017, Williams made numerous requests through email

   for classroom supplies and was denied. Similar requests for supplies made by the non-African

   American teachers were granted.

   Assists African American Student with Race Discrimination Complaint

          26.     On or about August 15, 2017, Williams was informed by the activities director,

   Yasmine Acevedo, that she was assigning an African-American Student (“Victim Child”) to him,

   as a student assistant, because “no one else wanted him”.

          27.     After hearing those words about Victim Child, Williams was devastated because

   students and teachers alike were not free from discrimination at ISPA.

          28.     On or about August 30, 2017, Victim Child expressed to Williams his frustrations

   about how he was being treated as a black student at the school.

          29.     On August 30, 2017 at 10:53 am, Williams assisted Victim Child with making an

   8 minute 26 second phone call to the Central Region Office(“CRO”). The phone call was a

   complaint about treatment of blacks at ISPA starting with the conversation between Williams

   and Yasmin Acevedo on August 15, 2017.




                                                     4
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 41 of 68



          30.     On or around August 2017, Ms. Alina Diaz, at the request of the CRO, contacted

   Victim Child and his parents to talk about the concerns made in Williams’ August 30, 2017

   complaint.

          31.     Because the student was assigned to Williams as a student aid and the complaint

   was primarily about the comments made by Yasmine Acevedo to Williams on August 15, 2017,

   Ms. Alina Diaz was able deduced that Williams made the complaint.

   Unlawful Retaliation for Complaining About Unfair Treatment of Blacks at ISPA

          32.     The Miami Dade County Public Schools Personnel Investigative Manual(“PIM”)

   details how District employees should conduct personnel investigations.

          33.     The PIM states that: “all minor incidents, including alleged ethics violations,

   should be handled at the worksite by the principal.”

          34.     Ms. Alina Diaz never spoke to Williams before sending allegations she made

   against him for investigation.

          35.     On October 10, 2017 in an email, Williams complained to Ms. Alina Diaz about

   how she was allowing a parent to harass him with nonstop daily calls and emails.

          36.     On October 10, 2017 a few hours after his complaint, in an email, Ms. Alina Diaz

   informed Williams that she requested a personnel investigation against him.

          37.     False information was used in the October 10, 2017 investigation, against

   Williams, to draw investigative conclusions.

          38.     Ms. Alina Diaz conducted the personnel investigation from October 10, 2017 by

   herself. She also, allegedly, selected minor witnesses for interview.




                                                    5
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 42 of 68



          39.      On or around October 26, 2017, Williams was reprimanded through email, by Ms.

   Alina Diaz, for marking a student late to the first class of the day with a “T” in the gradebook

   and had the “T” removed.

          40.      On or around October 25, 2017, math teacher Mr. Jose Courel also marked a

   student late with a “T” in the gradebook. He was not reprimanded, records show his “T”

   remained in the gradebook weeks later.

          41.      On or about November 2, 2017, Williams submitted a Civil Rights complaint to

   the District’s Civil Rights office for discrimination and retaliation against Ms. Alina Diaz and

   Felicia Diaz.

          42.      On or November 6, 2017, about 1 school day after Williams’ November 2, 2017

   complaint to District’s Civil Rights Office, Ms. Yvonne Fernandez was placed in Williams’

   classroom all day every day to report his actions back to Ms. Alina Diaz.

          43.      On or about November 15, 2017, Williams emailed Ms. Alina Diaz requesting

   permission to leave campus to attend his interview with the District’s Civil Rights Office

   regarding the complaint that he submitted against her and Ms. Felicia Diaz.

          44.      On or about November 17, 2017, 1 day after permission was granted for Williams

   to interview with the Districts Civil Rights Office, school administrators from ISPA sent a false

   complaint to the Department of Children and Families (DCF). The allegations were that

   Williams was abusing students at ISPA.

          45.      DCF investigated and determined the allegations made by the administration at

   ISPA were unsubstituted.




                                                    6
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 43 of 68



          46.     On or about November 17, 2017, in an email, Williams was told by Ms. Felicia

   Diaz that the cafeteria that he reserved with Ms. Alina Diaz was no longer available. The

   cafeteria was given to a white teacher named Ms. Patricia Keller.

          47.     On or about November 28, 2017, Williams emailed Ms. Alina Diaz to request that

   she discipline a student that called another student a nigger.

          48.     On or about November 28, 2017, in an email sent 18 minutes after Williams sent

   his email about the student that called the other student a nigger, Ms. Alina Diaz requested to

   meet with him. In the meeting she informed Williams that she requested another personnel

   investigation against him.

          49.     On or about November 28, 2017, Williams was informed by students that Ms.

   Alina Diaz and Ms. Felicia Diaz were calling them down to the office to start personnel

   investigations against him. The students were promised higher grades if they provided

   statements.

          50.     The students that allegedly provided statements in the personnel investigations

   against Williams, in fact, received higher grades for the 3rd quarter of the 2017-2018 school year.

          51.     The District does not have a database assessable to teachers that contains

   confidential information of other staff members or information about degrees/credentials.

          52.     False information was used in the November 21, 2017 investigation against

   Williams to draw investigative conclusions.

          53.     The only adults at ISPA that supplied information during the personnel

   investigation from November 21, 2017 were Alina Diaz and/or Felica Diaz. They also, allegedly,

   selected minor witnesses for interview.




                                                     7
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 44 of 68



          54.     On or about November 28, 2017, Williams emailed the School Board of Miami

   Dade County and the Central Region Office (CRO) Superintendent, John Pace, requesting relief

   from the retaliation.

          55.     1 day after Williams emailed the Board and the CRO superintendent, On or about

   November 30, 2017, Williams was informed by Ms. Alina Diaz that she requested another

   personnel investigation against him.

          56.     On or about December 4, 2017, Williams asked the United Teachers Dade Union

   (“UTD”) rep for help with the discrimination and retaliation, that same day Alina Diaz was

   removed from directly investigating the false personnel investigations against him.

          57.     1 day later in a December 5, 2017 email, Williams was reprimanded by Ms. Alina

   Diaz for more false allegations.

          58.     On December 19, 2017, Williams was told by Alina Diaz that she was requesting

   another personnel investigation against him. He emailed the District’s civil rights office the same

   day to complain about the unlawful retaliation.

          59.     On or about December 5, 2017, Williams emailed all of his students and told them

   that tutoring was canceled. That email was forwarded to Ms. Alina Diaz on or about the same

   day.

          60.     False information was used in the December 19, 2017 investigation, against

   Williams, to draw investigative conclusions.

          61.     The only adults at ISPA that supplied information for the December 19, 2017

   personnel investigation were Alina Diaz and/or Felica Diaz. They also, allegedly, selected minor

   witnesses for interview.




                                                     8
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 45 of 68



          62.     On or about January 8, 2018, Williams was told by Ms. Felicia Diaz that an

   investigator from DCF was there to interview him about the allegations made on November 17,

   2017. Williams emailed the District’s Civil Rights office the same day to complain about the

   retaliatory DCF investigation.

          63.     1 day after his January 8, 2018 email to the District’s Civil Rights Office on or

   about January 10, 2018, Williams was involuntarily transferred to the CRO for complaining

   about the unlawful retaliation.

          64.     Every day that Williams was assigned to the CRO he was required to sit in an

   empty conference room for about 8 hours a day.

          65.     On or about January 11, 2018, Williams was informed by the CRO

   Superintendent, John Pace, that Ms. Alina Diaz requested another personnel investigation against

   him.

          66.     False information was used in the January 11, 2018 investigation, against

   Williams, to draw investigative conclusions.

          67.     The only adults at ISPA that supplied information for the January 11, 2018

   personnel investigation were Alina Diaz and/or Felica Diaz. They also, allegedly, selected minor

   witnesses for interview.

          68.     Beginning January 11, 2018, Williams sat in an empty conference room at the

   CRO until it became unbearable and he became ill. He was experiencing humiliation, anxiety,

   weight gain, and relationship strain due to the retaliation.

          69.     Around about mid-March Williams continued to call in sick and never returned to

   the conference room at the CRO.




                                                     9
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 46 of 68



          70.     On or about April 19, 2018, upon receiving the personnel investigative reports

   against him, Williams realized that Ms. Alina Diaz and Ms. Felicia Diaz had knowingly

   submitted false information for multiple investigations. Because they were the only adults at

   ISPA that supplied information for the personnel investigations, he faxed a new complaint to the

   District’s Civil Rights Office.

          71.     On or about April 30, 2018, perplexed that the District’s Civil Rights Office did

   nothing to stop the discrimination and retaliation, Williams emailed the School Board of Miami

   Dade County and the CRO Superintendent, John Pace.

          72.     On or about June 2018, upon recommendation from Alina Diaz, Williams was

   notified that his employment would be terminated for the 2018-2019 school year and that the

   Florida Department of Education would be notified of the personnel investigations.

          73.     Williams was replaced by a Hispanic teacher for the 2018-2019 school year.

                                                  COUNT ONE
                                      Title VII, 42 U.S. Code § 2000e–2(a)
                                     Unlawful Discrimination Based on Race

          74.     The plaintiff re-alleges each and every allegation

          75.     Defendant did not supply African – American teacher with requested classroom

   supplies.

          76.     Defendant allowed non-African – American teachers use the facilities reserved by

   African American teachers.

          77.     Defendant allowed students to make racially derogatory terms, offensive to

   African Americans, with impunity.

          78.     Defendant’s purported reason for reason for terminating Williams are pretext for

   unlawful race discrimination.




                                                   10
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 47 of 68



          79.     As a result of Defendant’s unlawful discrimination, Williams incurred damages

   including, but not limited to, lost income.

          80.     As a result of Defendant’s unlawful discrimination, Williams suffered emotional

   distress, including loss of enjoyment of life, and damage to his professional reputation.

                                                COUNT TWO
                                     Title VII, 42 U.S. Code § 2000e-3(a)
                                            Unlawful Retaliation

          81.     The plaintiff repeats and re-alleges every allegation

          82.     Williams engaged in multiple protected activities including assisting Victim

   Student with making the discrimination complaint to the CRO.

          83.     Defendant allowed Alina Diaz and Felica Diaz, both of which Williams

   complained on to the District’s Civil Rights Office, knowingly provide false information during

   personnel investigations against him.

          84.     Defendant terminated Williams’ employment based on information, proven to be

   false, during their own Civil Rights investigation.

          85.     Defendant knowingly submitted false information to the Florida Department of

   Education, causing them to sanction Williams’ teaching certificate.

          86.     Defendant’s purported reason for reason for terminating Williams are pretext for

   unlawful retaliation.

          87.     As a result of Defendant’s unlawful retaliation, Williams suffered emotional

   distress, including loss of enjoyment of life, and damage to his professional reputation.

                                           PRAYER FOR RELIEF

          88.     The plaintiff prays that the Court grant the following relief:




                                                    11
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 48 of 68



          (a) removal of all negative information in Williams’ personnel file as a result of the

   discrimination and retaliation alleged in this complaint;

          (b) award all appropriate monetary relief, including back pay where applicable, to

   Williams in an amount to be determined at trial to make him whole for any lost he suffered as a

   result of discrimination and retaliation as alleged in this complaint;

          (c) award Williams any prejudgment interest on the amount of lost wages and benefits

   determined to be due;

          (d) award compensatory damages to Williams to fully compensate him for the pain and

   suffering cases by the Miami Dade County School Board’s discrimination and retaliation alleged

   in this complaint, pursuant to and within the statutory limitations of Section 102 of the Civil

   Rights Act of 1991, 42 U.S. Code § 1981a;

          (e) order Defendant to reinstate Williams is an appropriate position and title with the

   District given Williams’ experience;

          (f) enjoin Defendant from further discrimination and retaliation against Williams

          (g) order any relief necessary to make Williams whole

          (h) award plaintiff’s attorney’s fees, as applicable

                                                JURY DEMAND

          The plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the

   Florida Rules of Civil Procedure and Section 760.11(5) of the Florida Civil Rights Act of 1992.




                                                     12
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 49 of 68



                                   CERTIFICATE OF SERVICE

   I CERTIFY that on this 24th day of July 2020, this document is being served on those on the

   attached service list by electronic service via the Florida Court E-Filing Portal in compliance

   with Fla. Admin Order No. 13-49.

                                                                                     Robert Williams
                                                                                             Plaintiff
                                                                                1776 N.W. 77t Street
                                                                                   Miami, FL 33147
                                                                               Phone: (561) 245-1409




                                                    13
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 50 of 68



                                     SERVICE LIST

   Michele L. Jones, Esq.
   Assistant School Board Attorney
   mljones@dadeschools.net
   rosalindward@dadeschools.net

   Christopher J. La Piano, Esq.
   Assistant School Board Attorney
   cjlapiano@dadeschools.net
   courtdocuments@dadeschools.net




                                          14
FilingCase 1:20-cv-23238-DPG
       # 111204698             Document
                    E-Filed 08/03/2020  1-2 Entered
                                       06:09:29 PM on FLSD Docket 08/04/2020 Page 51 of 68


                                                    IN THE CIRCUIT COURT OF THE 11TH
                                                    JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
                                                    COUNTY, FLORIDA

                                                    GENERAL JURISDICTION DIVISION

                                                    CASE NO.       20-04719 CA 30
        ROBERT WILLIAMS,

               Plaintiff,

        v.

        SCHOOL BOARD OF MIAMI DADE
        COUNTY, FLORIDA,

               Defendant.

        ____________________________________/

                      DEFENDANT’S ANSWER AND DEFENSES TO PLAINTIFF’S
                                   AMENDED COMPLAINT

               Defendant, The School Board of Miami-Dade County, Florida (“Defendant” and

        “School Board”), by and through the undersigned counsel and pursuant to Fla. R. Civ. P.

        1.100 and 1.140, hereby files its Answer and Defenses to Plaintiff’s Amended Complaint

        (the “Complaint”). In support thereof, Defendant states the following:

               1.      Defendant admits only that this purports to be an action brought pursuant

        to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. and Defendant denies

        that any unlawful actions or omissions occurred entitling Plaintiff to any relief.

                                      “JURISDICTION AND VENUE”

               2.      Admitted.

               3.      Defendant admits only that venue is proper but expressly denies that any

        actions occurred that would entitle Plaintiff to relief.
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 52 of 68




                                         “PARTIES”
         4.     Admitted.

         5.     Admitted.

         6.     Admitted.

         7.     Denied.

         8.     Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

                                         “FACTS”
                          “Williams’ Employment with the District”

         9.     Admitted.

         10.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         11.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         12.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         13.    Admitted.

         14.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

                      “International Studies Preparatory Academy”

         15.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         16.    Admitted.




                                              2
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 53 of 68



         17.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         18.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         19.    Denied.

         20.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         21.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         22.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         23.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         24.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         25.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

        “Assists African American Student with Race Discrimination Complaint”

         26.    Denied.

         27.    Defendant is presently without knowledge to admit or deny the allegations

    contained in this paragraph, therefore they are denied.

         28.    Defendant is presently without knowledge to admit or deny the allegations

    contained in this paragraph, therefore they are denied.



                                               3
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 54 of 68



         29.    Defendant is presently without knowledge to admit or deny the allegations

    contained in this paragraph, therefore they are denied.

         30.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         31.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

    “Unlawful Retaliation for Complaining About Unfair Treatment of Blacks at ISPA”

         32.    Admitted.

         33.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         34.    Denied.

         35.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         36.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         37.    Denied.

         38.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         39.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         40.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.




                                               4
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 55 of 68



         41.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         42.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         43.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         44.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         45.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         46.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         47.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         48.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         49.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         50.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         51.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         52.    Denied.



                                              5
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 56 of 68



         53.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         54.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         55.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         56.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         57.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         58.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         59.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         60.    Denied.

         61.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         62.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         63.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         64.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.



                                              6
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 57 of 68



         65.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         66.    Denied.

         67.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         68.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         69.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         70.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         71.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         72.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.

         73.    Defendant is presently without knowledge to admit or deny the allegations

   contained in this paragraph, therefore they are denied.


                                               “COUNT ONE
                                   Title VII, 42 U.S. Code §2000e-2(a)
                                Unlawful Discrimination Based on Race”

         74.    Defendant re-alleges and reaffirms its responses to paragraphs 1 through

   73 of Plaintiff’s Amended Complaint with the same force and effect as if fully set forth

   herein.

         75.    Denied.

                                              7
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 58 of 68



          76.    Denied.

          77.    Denied.

          78.    Denied.

          79.    Denied.

          80.    Denied.


                                                 “COUNT TWO
                                     Title VII, 42 U.S. Code § 2000e-3(a)
                                            Unlawful Retaliation”

          81.    Defendant re-alleges and reaffirms its responses to paragraphs 1 through

   80 of Plaintiff’s Amended Complaint with the same force and effect as if fully set forth

   herein.

          82.    Denied.

          83.    Denied.

          84.    Denied.

          85.    Denied.

          86.    Denied.

          87.    Denied.


                                         “PRAYER FOR RELIEF”

          88.    Defendant denies that Plaintiff is entitled to any relief as stated in the Prayer

   for Relief paragraph of the Plaintiff’s Amended Complaint, including subsections A, B, C,

   D, E, F, G, and H, therein.

                                           “JURY DEMAND”

          Defendant admits that Plaintiff demands a trial by jury.



                                                 8
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 59 of 68




                         DEFENSES AND AFFIRMATIVE DEFENSES

          In further responding to Plaintiff’s Amended Complaint, Defendant asserts the

   following defenses and affirmative defenses, which may be supplemented and/or

   amended as discovery unfolds.

          1.     Plaintiff’s Amended Complaint fails to state a cause of action.

          2.     Plaintiff’s claims are banned because he did not file his Amended Complaint

   within the 90 day period as set out by the Right to Sue Letter’s issued by the EEOC.

          3.     All actions taken with regard to Plaintiff’s employment were based on

   legitimate business reasons unrelated to Plaintiff’s alleged exercise of statutorily

   protected activity.

          4.     All actions taken with regard to Plaintiff’s employment were based on

   legitimate business reasons unrelated to Plaintiff’s alleged race and/or alleged retaliation.

          5.     All actions taken with regard to Plaintiff’s employment were for good cause

   and taken in good faith.

          6.     Based on information and belief, any recovery by Plaintiff must be reduced,

   in whole or in part, because he failed or refused to take reasonable efforts to mitigate his

   damages.

          7.     Defendant, reserves the right to assert a mixed motive defense because,

   even if Plaintiff proves that an impermissible intent was a motivating factor in the

   challenged employment decision(s), the adverse employment decision(s) at issue would

   have been made anyway in the absence of any impermissible intent.




                                                9
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 60 of 68



          8.     Defendant states that as a political subdivision of the State of Florida,

   Defendant is entitled to sovereign immunity under Section 768.28, Florida Statutes.

   Consequently, Plaintiff’s claims are limited to the provisions, statutory caps, and

   exclusions of Section 768.28, Florida Statues.

          9.     Defendant states that the decision/activity of Defendant, a governmental

   entity, complained of by Plaintiff that allegedly led to Plaintiff’s injury/damage was a

   planning level decision/activity on the part of Defendant’s officers and agency, and is

   immune from suit.

          10.    Defendant states that neither the School Board nor any of its employees

   engaged in any conduct that proximately caused or contributed to Plaintiff’s alleged

   injuries and damages.

          11.    To the extent that Plaintiff has failed to timely file his cause of action, it is

   barred.

          12.    To the extent that Plaintiff failed to exhaust any administrative remedies

   available to him, this Court lacks jurisdiction to hear those claims.

          13.    If the School Board is liable to Plaintiff for any monetary relief, which the

   School Board denies, then such amounts must be reduced and set-off by Plaintiff’s interim

   earnings and benefits and by amounts and benefits Plaintiff could have earned through

   the exercise of reasonable diligence.

          WHEREFORE Defendant, the School Board of Miami-Dade County, Florida

   respectfully requests that this Court dismiss Plaintiff’s Amended Complaint with prejudice,

   award Defendant its costs and reasonable attorneys’ fees incurred in this action, and

   award any such other and further relief as this Court deems just and proper.



                                                10
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 61 of 68




                                 RESERVATION OF RIGHTS

             Defendant reserves the right to raise additional general and affirmative

   defenses as discovery progresses. Defendant reserves the right to amend its Answer

   pursuant to Nash v. Wells Fargo Guard Services, Inc., So. 2d 1262, 1264-1265 (Fla.

   1996), to contend any damages of which Plaintiff complains were caused and/or

   contributed to by additional non-parties.

                                               Respectfully submitted,

                                               Walter J. Harvey, School Board Attorney
                                               The School Board of Miami-Dade County, FL
                                               1450 N.E. 2nd Avenue, Suite 430
                                               Miami, Florida 33132
                                               Telephone (305) 995-1304
                                               Facsimile (305) 995-1412


                                               By: /s/ Christopher J. La Piano
                                                    Michele L. Jones, Esq.
                                                    Assistant School Board Attorney
                                                    Florida Bar No. 86008
                                                    mljones@dadeschools.net
                                                    rosalindward@dadeschools.net

                                                   Christopher J. La Piano, Esq.
                                                   Assistant School Board Attorney
                                                   Florida Bar No. 0059157
                                                   cjlapiano@dadeschools.net
                                                   courtdocuments@dadeschools.net




                                                 11
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 62 of 68



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the above and foregoing was

   filed via E-File and E-mailed this 3rd day of August 2020 , to Robert Williams, 1776 NW

   77th St., Miami, FL 33147.


                                    By: /s/ Christopher J. La Piano
                                            Christopher J. La Piano, Esq.




                                             12
FilingCase 1:20-cv-23238-DPG
       # 111243284             Document
                    E-Filed 08/04/2020  1-2 Entered
                                       11:52:15 AM on FLSD Docket 08/04/2020 Page 63 of 68



          IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR
          MIAMI-DADE COUNTY, FLORIDA
          CIRCUIT CIVIL DIVISION

          CASE NO.: 2020-004719-CA-01
          SECTION: CA30
          ROBERT WILLIAMS
          Plaintiff(s),
                                                               UNIFORM ORDER SETTING CAUSE
                                                               FOR JURY TRIAL, MEDIATION, AND
          vs.
                                                               PRE-TRIAL INSTRUCTIONS
          SCHOOL BOARD OF MIAMI DADE COUNTY FLORIDA
          Defendant(s)
          ______________________________________/

               THIS CAUSE is hereby set for jury trial before the undersigned Judge at the Dade
         County Courthouse, 73 West Flagler Street, Miami, Florida 33130, Room _________
                                                                                   1202 for the
         ____ week period commencing:
           3

         _______________________________,
                    02-01-2021            or as soon thereafter as the same may be heard.

                ALL ATTORNEYS, pursuant to Fla. R. Civ. P. 1.200., are directed to appear before the
         undersigned Judge at the Dade County Courthouse for:

         Calendar Call on _____________________.
                           01-27-2021 at 1:30 PM

         SUBJECT TO PUBLIC HEALTH REQUIREMENTS AND COURT SAFETY
         GUIDELINES DUE TO COVID-19. CHECK JUDICIAL WEBPAGE FOR TRIAL
         INSTRUCTIONS.

         All attorneys appearing at the Calendar Call shall be thoroughly familiar with the cause and be
         prepared to consider and determine such matters as are set forth in Fla. R. Civ. P. 1.200(b).
         Failure to appear as directed or to otherwise strictly comply with the terms of this Order may
         result in sanctions, including, but not limited to, the dismissal of the action, striking of pleadings,
         limiting of proof, striking a witness or such other actions as the Court may deem proper.
                  It is further Ordered and Adjudged as follows:

                1.      The parties shall do all things necessary to assure availability of their
         witnesses for the entire trial period or to otherwise preserve their testimony for trial as
         provided by Florida Rules of Civil Procedure. See Fla. R. Civ. P. 1.300 and 1.460. See Fla. R.
         Jud. Adm. 2.085.

                 2.     At least ninety (90) days prior to the first day of the trial period set forth
         herein, counsel for each party shall file a list of the proper names and addresses of all
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 64 of 68



   witnesses who are expected to testify in this cause, including all “hybrid” witnesses who may be
   considered a fact witness and also give expert testimony.

            3.      At least sixty (60) days prior to the first day of the trial period set forth herein,
   counsel for each party shall file a list of the proper names and addresses of all expert witnesses
   retained by the parties who are expected to testify at the trial of this cause. The parties shall
   also list the specialty of each expert, what element of the case the expert will express opinions on
   (standard of care, causation, damages, etc.), and provide all parties a copy of the experts’
   report(s), if applicable, and/or provide a short summary of the testimony expected from each
   expert pursuant to Fla. R. Civ. P.1.280(b)(5). Each party is limited to one expert per specialty.

           4.     Upon receipt of opposing counsel’s expert witness disclosure, each party shall
   have fifteen (15) days to list the proper names of additional rebuttal experts or impeachment
   witnesses. The parties shall follow the instructions in paragraph 3 with regards to the
   information accompanying the listing of additional experts retained by the parties.

           5.      At the time of the Calendar Call, if necessary, counsel for each party will file any
   objections to the authenticity of any records or evidence produced during discovery that are
   expected to be introduced into evidence so as to put all parties on notice of the need for a records
   custodian witness. Failure to timely file such objection will be deemed as a waiver of any
   objection to authenticity. All other substantive objections are preserved.

         6.       All compulsory medical evaluations pursuant to Fla. R. Civ. P. 1.360 shall be
   completed at least forty-five (45) days prior to the first day of the trial period set forth herein.

           7.      At least thirty (30) days prior to the first day of the trial period set forth herein,
   counsel for each party shall file a list of all exhibits intended to be introduced as evidence at trial
   and make these exhibits available to opposing counsel for examination and inspection, including
   the initialing of the exhibits no later than five (5) days prior to the first day of the trial period.

            8.      Daubert motions shall be filed thirty (30) days prior to the first day of the trial
   period. Hearing on these motions shall be set NOT LATER THAN fifteen (15) days prior to
   the first day of the trial period. At the time of the Calendar Call, each party shall make known to
   opposing counsel and the court all substantive motions, including all motions in limine, that still
   need to be ruled upon prior to trial. Failure to do so may be deemed an abandonment of any
   pending motion(s). If any Daubert motion has been timely filed and not heard, it shall be
   brought to the attention of the Court at Calendar Call.

            9.      Discovery shall be concluded at least fifteen (15) days prior to the first day of the
   trial period set forth herein. Any further discovery must be conducted by the written stipulation
   of all parties or leave of the Court.

           10.     Ten (10) days prior to the first day of the trial period, the parties shall file their
   page-line designation for depositions that they intend to read or play at trial; the opposing party
   shall have five (5) days thereafter to file objections and/or counter-designations.
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 65 of 68



           11.     Mediation shall have been completed prior to the Calendar Call to either resolve
   the case or narrow the issues. The parties shall immediately notify the Court in the event of
   settlement and submit a Stipulation and Order of Dismissal. As well, the parties shall advise the
   Court of the cancellation of any pending hearings. The parties are ordered to mediate this cause
   pursuant to attached exhibit which is incorporated in this order.

            12.    The parties are directed to exchange proposed jury instructions and verdict forms
   at the time of the Calendar Call. At least three (3) days before commencement of the trial
   period the parties shall agree on as many jury instructions as possible and be prepared to submit
   the agreed instructions to the court as well as designate to the court the proposed instructions in
   dispute.

          13.    Should the parties believe that a different schedule is required for the efficient
   administration of this matter, they are encouraged to meet and develop a joint stipulated
   order and/or set a case management conference pursuant to Fla. R. Civ. P. 1.200. If parties
   expect that the case will require a pretrial conference, they should request and schedule
   same sufficiently in advance of trial to permit same to be scheduled.

           14.     Failure to list a witness or exhibit pursuant to this order may result in the exclusion
   of that witness or exhibit from trial.

           15.    Should this matter be continued or not reached during the trial docket set forth
   herein, each time limitation and provision contained herein shall apply to the new trial date.

          16. All time periods herein refer to calendar days.
          DONE AND ORDERED in Chambers, at Miami-Dade County, Florida, on this
    ___________________________.
       4th day of August, 2020




                                                Reemberto Diaz / V E
                                                        2020-004719-CA-01 08-04-2020 11:40 AM

                                              __________________________________________
                                               2020-004719-CA-01 08-04-2020 11:40 AM
                                                                                     signed at Judge's direction
                                               Reemberto Diaz
                                              CIRCUIT COURT JUDGE


   If you are a person with a disability who needs any accommodation in order
   to participate in this proceeding, you are entitled, at no cost to you, to the
   provision of certain assistance. Please contact Aliean Simpkins, the Eleventh
   Judicial Circuit Court’s ADA Coordinator, Lawson E. Thomas Courthouse
   Center, 175 NW 1st Ave., Suite 2400, Miami, FL 33128, Telephone (305)
   349-7175; TDD (305) 349-7174, Fax (305) 349-7355, Email:
   ADA@jud11.flcourts.org at least seven (7) days before your scheduled court
   appearance, or immediately upon receiving this notification if the time before
   the scheduled appearance is less than seven (7) days; if you are hearing or
   voice impaired, call 711.
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 66 of 68



    Copies Furnished to:
   cjlapiano@dadeschools.net
   laynetperez@dadeschools.net
   mljones@dadeschools.net
   rosalindward@dadeschools.net
   cristinarcorrea@dadeschools.net
   rosalindward@dadeschools.net
   robwilliams1655@yahoo.com
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 67 of 68



                                   EXHIBIT TO TRIAL ORDER:
                                   REFERRAL TO MEDIATION


         Pursuant to Chapter 44 of the Florida Statutes and Rules 1.700 – 1.730, Florida Rules of Civil
   Procedure, the above-styled cause is hereby referred to mediation. Mediation is a mandatory but
   non-binding settlement conference, conducted with the assistance of a Mediator. Mediation is
   private, confidential, and privileged from process and discovery. After mediation, the Mediator
   shall file a report in accordance with Rule 1.730, Florida Rules of Civil Procedure.

   Selection of Mediator

   (1) Within fifteen (15) days of this Order of Referral, the parties may mutually agree upon the
   designation of any certified Mediator of their choice. If an agreement is reached, the plaintiff or
   petitioner shall, within the time period set forth above, file with the Clerk of the Court, and serve
   upon the parties, the agreed-upon Mediator, and the Court a “Notice of Stipulation of Mediator”
   which shall identify the name, address, telephone number and email of the Mediator. Upon filing
   the “Notice of Stipulation of Mediator,” said Mediator shall be deemed designated to mediate
   without further Order of Court.

   (2) In the event the parties are unable to agree upon the selection of a mediator within the time
   frame set forth above, the plaintiff or petitioner shall, within twenty (20) days of this Order of
   Referral, prepare a “Request for Appointment of Mediator” certifying that notwithstanding a good
   faith effort to agree, the parties were unsuccessful in so doing and requesting the Mediation
   Division provide the next available mediator from the rotating list of Certified Mediators. Said
   “Request for Appointment of Mediator” shall be filed with the Clerk of the Court and a copy
   emailed to the Mediation Division, MediationDivision@jud11.flcourts.org.

   Payment of Mediator’s Fees

   (3)   Fees for the mediation are to be divided and borne equally by the parties unless:
           a. otherwise agreed to by the parties, in writing,
           b. otherwise provided by court order; or

   (4)     The Mediator shall be compensated at the Mediator’s established hourly rate (unless otherwise
   agreed by the Mediator and parties), with a 2-hour minimum. This minimum 2-hour fee shall be paid
   at least seven (7) days prior to the scheduled mediation, and the balance of the fee, if any, shall be
   paid at the conclusion of the mediation. However, any Mediator selected pursuant to paragraph (2)
   above, from the rotating list of Certified Mediators in the Mediation Division, shall be compensated at
   a rate of $125.00 per hour, unless otherwise agreed to by the Mediator and the parties. Counsel for
   the respective parties are responsible for financial arrangements with their clients and timely payment
   of mediation fees.
Case 1:20-cv-23238-DPG Document 1-2 Entered on FLSD Docket 08/04/2020 Page 68 of 68




   Scheduling Mediation

   (5)     The parties and designated Mediator are ordered and directed to proceed with mediation in
   accordance with the Rules of Civil Procedure. Mediation shall take place within sixty (60) days of the
   date of this order.
   (6)     Within fifteen (15) days of this Order of Referral, any party may file a motion with the court to
   defer the mediation. The movant shall set the Motion to Defer for hearing prior to the scheduled date
   for mediation. Notice of the hearing shall be provided to all interested parties, including any Mediator
   who has been appointed. The motion shall set forth, in detail, the facts and circumstances supporting
   the motion. Mediation shall be tolled until disposition of the motion.

   Required Attendance at Mediation

   (7) Personal appearance of counsel, and each party or representative of each party with authority
   to enter into a full and complete compromise and settlement, without further consultation, is
   mandatory at mediation. If insurance is involved, an adjuster with authority up to the policy limits
   or the most recent demand, whichever is lower, shall attend.

   Change/Cancellation of Scheduled Mediation

   (8) Written notice to the Mediator of any change or cancellation of the scheduled mediation must
   be given at least seventy two (72) hours prior to the scheduled mediation. Failure to provide such
   notice shall result in the imposition of the two (2) hour minimum fee paid by the canceling party
   to the Mediator, unless the Court orders otherwise for exceptional circumstances beyond the
   parties' control or the Mediator agrees to waive same.

   Dispensing with Mediation

   (9) A party may move, within fifteen (15) days of the Order of Referral, to dispense with
   mediation, if:
              (a) the issue to be considered has previously been mediated between the same parties
                  pursuant to Florida law;
              (b) the issue presents a question of law only;
              (c) other good cause is shown.

   Sanctions for Non-Compliance

   (10) If any of the parties fails to comply with the obligations set forth herein to ensure
   that mediation is accomplished expeditiously, the court may, on its own motion or on motion of
   any party, dismiss the case, strike pleadings, enter default, remove the case from the trial
   calendar, or impose any other sanctions that it may deem appropriate under the circumstances.
